DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20200265609 A1) in view of Ong et al (US 20220148314).

As to claim 1, Lee discloses a multi-camera positioning and dispatching system (FIG. 1), comprising:
a plurality of cameras, distributed over an indoor space having a plurality of areas, wherein the cameras are corresponding to the areas and configured to capture images of the areas respectively (FIG. 3); and 
a processing device (FIG. 1, processor(s) 102), configured to overlay the images captured by the cameras and obtain intersections between the images captured by the cameras so as to integrate the images captured by the cameras with one another (FIG. 6 and [0060], the combination module 118 combines the images of the localized re-projected sensor data into a combined image … image stitching can be used to form a single image 31 of the area covered by the cameras; see [0057]-[0059], the localization module 116 localizes images of the re-projected sensor data relative to each other … using known relative positions and orientations of the cameras to manually align the images relative to each other), whereby the processing device obtains a panoramic map, defined by a world coordinate system, of the indoor space (FIG. 6 and [0060], single image 31 [i.e. a panoramic map] obtained by stitching images 27-30 of FIG. 5; see [0052], the localization module 116 estimates a projection matrix of each of the sensors 130 in relation to virtual world coordinates representative of the captured area);
wherein when the image captured by any one of the cameras includes a working unit (FIG. 4, images captured by cameras 21-22 includes a person [i.e. a working unit]; see [0052]), the processing device projects the working unit to the panoramic map according to a pixel coordinate of the working unit in the image captured by the camera (FIG. 6, person is projected in image 31; see [0052], the localization module 116 estimates a projection matrix of each of the sensors 130 in relation to virtual world coordinates representative of the captured area … the projection module 114 can generate a re-projected top-down virtual viewpoint 25, shown as view 26; see also [0055], the re-projected view can be formed by projecting 3D points into the image plane using a perspective transformation …).
Lee fails to explicitly disclose convert pixel coordinates of the image captured by the camera corresponding to each of the areas into camera coordinates of the area, and convert the camera coordinates of the area into world coordinates of the area according to a relative position relation between the camera and the indoor space, whereby the pixel coordinates of the image are converted into the camera coordinates of the area and the camera coordinates of the area are converted into the world coordinates of the area.
However, Ong teaches convert pixel coordinates of the image captured by the camera corresponding to each of the areas into camera coordinates of the area, and convert the camera coordinates of the area into world coordinates of the area according to a relative position relation between the camera and the indoor space, whereby the pixel coordinates of the image are converted into the camera coordinates of the area and the camera coordinates of the area are converted into the world coordinates of the area (see FIG. 5E and [0043]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Lee using Ong’s teachings to convert pixel coordinates of the image captured by the camera corresponding to each of the areas into camera coordinates of the area, and convert the camera coordinates of the area into world coordinates of the area according to a relative position relation between the camera and the indoor space, whereby the pixel coordinates of the image are converted into the camera coordinates of the area and the camera coordinates of the area are converted into the world coordinates of the area in order to determine the object reference points in a three-dimensional coordinate system and to provide object detection coverage estimation which visualizes real-world spatial coverage of detected objects in a camera's view to provide computer vision which is aware of system constraints and requirement trade-offs for better decision making (Ong; [0006] and [0043]).

As to claim 2, the combination of Lee and Ong further discloses wherein the processing device obtains the relative position relation between each of the cameras and the indoor space according to a feature point of the image captured by the camera (Ong; FIG. 5E, principal point 592).

As to claim 3, the combination of Lee and Ong further discloses wherein the processing device converts the camera coordinates of each of the areas into the world coordinates of the area according to a rotation parameter and a translation parameter of the camera corresponding to the area (Ong; see [0043], joint rotational translation matrix).

As to claim 4, the combination of Lee and Ong further discloses wherein the processing device converts the pixel coordinates of each of the areas into the camera coordinates of the area according to an intrinsic matrix of the camera corresponding to the area (Ong; see [0043], intrinsic camera parameters).

As to claim 5, the combination of Lee and Ong further discloses wherein the image captured by any one of the cameras partially overlaps the image captured by another one of the cameras (Lee; FIGS. 3-6).

As to claim 10, the combination of Lee and Ong further discloses wherein the working unit is a tally clerk or a transportation vehicle (Lee; see [0073]).

As to claim 11, the combination of Lee and Ong further discloses wherein the processing device performs an image recognition deep learning algorithm to recognize the working unit via a convolutional neural network (Lee; see [0061]).

As to claims 12-16 and 21, method claims 12-16 and 21 correspond to system claims 1-5 and 11, recite the same features as those recited in claims 1-5 and 11, respectively, and are therefore rejected for the same reasons of obviousness as those used above in rejecting claims 1-5 and 11.

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20200265609 A1) in view of Ong et al (US 20220148314) further in view of Fisher et al (US 10133933 B1).

As to claim 6, the combination of Lee and Ong fails to explicitly disclose wherein when the working unit is in the images captured by two or more of the cameras, the processing device marks the working unit in the image captured by each of the cameras by a bounding box and projects the bounding boxes to the panoramic map so as to project the working unit to the panoramic map according to a central point of an overlap of the bounding boxes.
However, Fisher teaches wherein when the working unit is in the images captured by two or more of the cameras, the processing device marks the working unit in the image captured by each of the cameras by a bounding box and projects the bounding boxes to the panoramic map so as to project the working unit to the panoramic map according to a central point of an overlap of the bounding boxes (col. 3, lines 14-20; col. 24, lines 1-35).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Lee and Ong using wherein when the working unit is in the images captured by two or more of the cameras, the processing device marks the working unit in the image captured by each of the cameras by a bounding box and projects the bounding boxes to the panoramic map so as to project the working unit to the panoramic map according to a central point of an overlap of the bounding boxes in order to more effectively and automatically identify and track put and take actions of subjects in large spaces (Fisher; col. 1, lines 60-65).

As to claim 17, method claim 17 corresponds to system claim 6, recites the same features as those recited in claim 6, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 6.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20200265609 A1) in view of Ong et al (US 20220148314) further in view of Wan et al (US 20210398237 A1).

As to claim 7, the combination of Lee and Ong fails to explicitly disclose wherein further comprising a calculation device configured to analyze an order data and a warehouse data of a warehouse management system and a position of the working unit in the panoramic map to generate an analysis result in order to generate a task assignment and a moving path planning according to the analysis result.
However, Wan teaches wherein further comprising a calculation device configured to analyze an order data and a warehouse data of a warehouse management system and a position of the working unit in the panoramic map to generate an analysis result in order to generate a task assignment and a moving path planning according to the analysis result (FIGS. 1-2 and FIG. 7; see [0046]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Lee and Ong using Wan’s teachings to include wherein further comprising a calculation device configured to analyze an order data and a warehouse data of a warehouse management system and a position of the working unit in the panoramic map to generate an analysis result in order to generate a task assignment and a moving path planning according to the analysis result in order to reduce an occupation rate of a warehouse space, improve the flexibility in planned use of the warehouse space, and flexibly implement human-machine configuration to meet requirements of small-batch high-frequency orders changing dramatically with peak values on subarea picking efficiency and flexibility in an electronic commerce environment (Wan; [0023]).

As to claim 18, method claim 18 corresponds to system claim 7, recites the same features as those recited in claim 7, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 7.

Claims 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20200265609 A1) in view of Ong et al (US 20220148314) further in view of Wan et al (US 20210398237 A1) and further in view of Tian et al (US 20220026221 A1).

As to claim 8, the combination of Lee, Ong and Wan fails to explicitly disclose wherein the calculation device executes a deep reinforcement learning algorithm to analyze the order data, the warehouse data and a world coordinate of the working unit in order to generate the analysis result.
However, Tian teaches wherein the calculation device executes a deep reinforcement learning algorithm to analyze the order data, the warehouse data and a world coordinate of the working unit in order to generate the analysis result (see [0034], [0083] and [0086]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Lee, Ong and Wan using Tian’s teachings to include wherein the calculation device executes a deep reinforcement learning algorithm to analyze the order data, the warehouse data and a world coordinate of the working unit in order to generate the analysis result in order to improve or optimize the route sequence or node permutation that meets the criteria, e.g. shortest overall distance or time, etc., to improve the quality of the ordering for trip planning scenario, and to efficiently determine an order of driving destinations (Tian; [0003]-[0004]).

As to claim 9, the combination of Lee, Ong and Wan fails to explicitly disclose wherein the calculation device executes a pointer networks algorithm according to the analysis result in order to generate the task assignment and the moving path planning.
However, Tian teaches wherein the calculation device executes a pointer networks algorithm according to the analysis result in order to generate the task assignment and the moving path planning (see [0034], [0043]-[0044]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Lee, Ong and Wan using Tian’s teachings to include wherein the calculation device executes a pointer networks algorithm according to the analysis result in order to generate the task assignment and the moving path planning in order to improve or optimize the route sequence or node permutation that meets the criteria, e.g. shortest overall distance or time, etc., to improve the quality of the ordering for trip planning scenario, and to efficiently determine an order of driving destinations (Tian; [0003]-[0004]).

As to claims 19-20, method claims 19-20 correspond to system claims 8-9, recite the same features as those recited in claims 8-9, respectively, and are therefore rejected for the same reasons of obviousness as those used above in rejecting claims 8-9.

Response to Arguments
Applicant's arguments filed on 05/13/2022 have been fully considered but they are not persuasive. 
Applicant argues, at pages 9-11, that Lee fails to reveal the limitation “overlay the images captured by the cameras and obtain intersections between the images captured by the cameras so as to integrate the images captured by the cameras with one another”. Applicant specifically argues that Lee fails to disclose that there are an intersection between these images, let alone combining the images of the localized re-projected sensor data with each other via the intersection to form the combined image. The examiner respectfully disagrees. Lee discloses in paragraph [0060], the combination module 118 combines the images of the localized re-projected sensor data into a combined image. FIG. 6 illustrates an example of such combination for the images of the example of FIG. 5. In further cases, image stitching [which is a well-known technique that generate a single image from a plurality of overlapping images based on the intersection of the overlapping images; see for example Wikipedia] can be used to form a single image 31 of the area covered by the cameras. FIG. 5, clearly shows that the captured images are overlapping [i.e. intersecting] and FIG. 6 shows the generated image 31 from the overlapping images. Therefore, Lee discloses “overlay the images captured by the cameras and obtain intersections between the images captured by the cameras so as to integrate the images captured by the cameras with one another.”
Applicant argues, at pages 11-12, that Lee fails to reveal the limitation “whereby the processing device obtains a panoramic map, defined by a world coordinate system, of the indoor space.” The examiner respectfully disagrees. Based on the Applicant’s disclosure, a panoramic map is the image generated by combining the images captured by the cameras (see for example FIGS. 3A-3C) and corresponds to the single image 31 of Lee. Therefore, Lee discloses “whereby the processing device obtains a panoramic map, defined by a world coordinate system, of the indoor space.”
Applicant argues, at pages 12-13, that Lee fails to reveal the limitation “wherein when the image captured by any one of the cameras includes a working unit, the processing device projects the working unit to the panoramic map according to a pixel coordinate of the working unit in the image captured by the camera.” The examiner respectfully disagrees. Lee discloses, in FIGS. 4-6, a worker is projected in image 31 based on projected/re-projected images including the worker as explained in paragraphs [0052] and [0055]. Therefore, Lee discloses “wherein when the image captured by any one of the cameras includes a working unit, the processing device projects the working unit to the panoramic map according to a pixel coordinate of the working unit in the image captured by the camera.”
Applicant’s arguments with respect to the Young reference have been considered but are moot because the new ground of rejection does not rely on the Young reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482